DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2 at line 3 should read: “seal the spiral chambers to the base”.
Appropriate correction is required.
 	                                             
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 5, 9-11, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle US 943,233 in view of Link US 20100006371.
 	Boyle discloses:
 	1. A noise reducing silencer for a compressor, said silencer comprising: a housing 10 comprising a base and a cover (left and right halves of 10) defining an interior space (inside 10); and a spirally shaped silencer core 18 provided in the interior space of the housing 10 and having a core inlet 11 and a core outlet 12, wherein the silencer core comprises two spiral chambers that are stacked on each other (see Fig 1).  
 	Boyle does not disclose: a filter element and a filter support configured in a way to support the filter element, wherein said filter element and filter support are provided within the interior space of the housing at an out flow side of the core outlet.
 	Link discloses a filter element 41 and a filter support 42 configured in a way to support the filter element (see e.g. Figs 3a and 4), wherein said filter element and filter support are provided within the interior space of the housing (10, 20, 30) at an out flow side of the core outlet (at 30 which is the outflow side of muffler chamber 11, see 0029).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize a filter element at both the inlet and outlet of the muffler of Boyle as taught by Link in e.g. Fig 4 to gain the benefit of filtering impurities entering and exiting the silencer/muffler.
 	Boyle as modified above discloses:
 	5. (Original) The silencer according to claim 1, wherein the spiral chambers comprise at least two windings (see Fig 2 of Boyle).  
 	9. (Original) The silencer according to claim 1, said housing comprises at least one opening (11 of Boyle) for an inlet airflow.  
 	10. (Original) The silencer according to claim 1, wherein the inlet of the silencer core is provided centrally in a first spiral chamber of the spiral chambers and wherein the outlet of the silencer core is provided centrally in a second spiral chamber of the spiral chambers (see annotated Fig 1 herein).  
 	11. (Original) The silencer according to claim 10, wherein an outlet of the first spiral chamber is provided as a lateral outlet along an outer surface of the first spiral chamber and an inlet of the second spiral chamber is provided as a lateral inlet along an outer surface of the second spiral chamber (see annotated Fig 1 herein).  
 	Boyle discloses:
 	15. (Original) A noise reducer for a compressor, said noise reducer comprising: 3Application No.: 16/419,529a housing 10 comprising a base and a cover (left and right halves of 10) defining an interior space (inside 10); a noise reducer core 18 provided in the interior space of the housing 10, said reducer core comprising a first spiral chamber configured to guide an air flow from the interior of the first spiral chamber to the exterior of the first spiral chamber (see Fig 1). 
 	Boyle does not disclose: a filter element and a filter support configured in a way to support the filter element, wherein said filter element and filter support are provided within the interior space of the housing at an out flow side of the core outlet.
 	Link discloses a filter element 41 and a filter support 42 configured in a way to support the filter element (see e.g. Figs 3a and 4), wherein said filter element and filter support are provided within the interior space of the housing (10, 20, 30) at an out flow side of the core outlet (at 30 which is the outflow side of muffler chamber 11, see 0029).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize a filter element at both the inlet and outlet of the muffler of Boyle as taught by Link in e.g. Fig 4 to gain the benefit of filtering impurities entering and exiting the silencer/muffler.
  	Boyle as modified above discloses:
 	16. (Original) The noise reducer according to claim 15, wherein said reducer core further comprises a second spiral chamber configured to guide an air flow from the exterior of the second spiral chamber to the interior of the second spiral chamber (see Fig 1 of Boyle).  
 	19. (New) The silencer according to claim 1, wherein the spirally shaped silencer core is configured to reduce noise generated at the core inlet (as best understood, see muffler in the title) and reduce the air flow restriction to the compressor during operation (Reduce in relation to what? The claim is indefinite. The muffler of Boyle is capable of reducing airflow restriction compared to a muffler that produces a higher airflow restriction. Therefore, Boyle meets the limitations of the claims.).  
 	20. (New) The noise reducer according to claim 15, wherein the reducer core is configured to reduce noise generated at an inlet of the reducer core (as best understood, see muffler in the title) and reduce the air flow restriction to the compressor during operation (Reduce in relation to what? The claim is indefinite. The muffler of Boyle is capable of reducing airflow restriction compared to a muffler that produces a higher airflow restriction. Therefore, Boyle meets the limitations of the claims.).


    PNG
    media_image1.png
    713
    976
    media_image1.png
    Greyscale


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle US 943,233 in view of Link US 20100006371 as evidenced by Maxim US 1601137.
 	Boyle as modified above discloses:
 	2. (Original) The silencer according to claim 1, further comprising end seals (see annotated Fig 1 herein; alternatively, see elements 19 in Fig 1), wherein the end seals are provided to seal the spiral chambers from the base and the cover, respectively (see annotated Fig 1 herein); and said silencer further comprising a connecting element configured to connect the outlet of the silencer core to an air inlet of the compressor (The limitations “configured to” [i.e., capable of] are directed to a manner of employing the claimed silencer. See MPEP 2114 II: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 [Bd. Pat. App. & Inter. 1987. See 12 which is structurally capable of being connected to an inlet of a compressor. Therefore, the structure of Boyle meets the limitations of the claims.).  
 	Maxim provides evidence that exhaust mufflers are capable of and are known to be used as silencers for the intake of compressors (see col 1 lines 1-3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle US 943,233 in view of Link US 20100006371 in further view of Newberry US 20070205046.
 	Boyle as modified above does not disclose: 4. (Original) The silencer according to claim 1, wherein the spiral chambers are coated with a sound absorbing material.  
Newberry discloses coating mufflers with sound absorbing material (see 0023 including “In an embodiment, the inventive muffler is made of sheet metal such as anti-corrosive stainless steel, titanium, aluminum, etc. While the components are fabricated out of the sheet metal, it is also possible to further improve the performance by adding coatings to the sheet metal components that will further absorb sound.”).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a coating on the components of the muffler of Boyle as modified above to gain the benefit of absorbing sound.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle US 943,233 in view of Link US 20100006371 in further view of Lancaster US 3927731.
 	Boyle as modified above does not disclose: 6. (Original) The silencer according to claim 1, wherein the spiral chambers comprise hollow walls forming the spiral chambers which are filled with sound absorbing material.  
 	Lancaster discloses a spiral wall configuration wherein the spiral chambers (see Fig 2) comprise hollow walls (19, 26) forming the spiral chambers which are filled with sound absorbing material (25).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the wall configuration of Lancaster in the muffler of Boyle as modified above to gain the benefit of absorbing sound.
 	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Boyle US 943,233 in view of Link US 20100006371 in further view of Kadowaki US 20100126796.
Boyle as modified above does not disclose: 8. (Original) The silencer according to claim 1, wherein the spirally shaped silencer core comprises composite material.  
Kadowaki discloses the use of composite material for mufflers (see e.g. 0008).
 	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a ceramic material for the muffler of Boyle as modified above as taught by Kadowaki to gain the benefit of deadening vibrations as taught by Kadowaki in 0006.
	

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746